Citation Nr: 1608386	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left upper extremity radiculopathy, as secondary to service-connected cervical spine disability. 

2.  Entitlement to a rating in excess of 10 percent prior to September 1, 2014, and in excess of 20 percent from that date, for service-connected cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.  

This appeal to the  Board of Veterans' Appeals (Board) arose  from a September 2013 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for  service-connected cervical spine disability (then characterized as posttraumatic degenerative changes of the cervical spine) and denied  service connection for left upper extremity radiculopathy as secondary to service-connected cervical spine disability.  The Veteran filed a notice of disagreement (NOD) in October 2013 and a statement of the case (SOC) was issued in February 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  In his substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge, but he withdrew this request in August 2015.  

In an August 2015 rating decision, the RO recharacterized the cervical spine disability as status post cervical spine surgery, and  increased the rating to 20 percent, effective  September 1, 2014 (following the expiration of a temporary 100 percent rating for convalescence, assigned under 38 C.F.R. § 4.30, beginning April 28, 2014.)  As higher ratings for the service-connected cervical spine disability are available both before and after September 1, 2014 (excluding the period for which the temporary rating was in effect), and a veteran is presumed to seek the maximum available benefit for a disability, the appeal with respect to the evaluation of the cervical spine disability has been recharacterized to reflect the staged ratings assigned, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the August 2015 rating decision, the RO also granted service connection for left upper extremity radiculopathy as secondary to the service connected cervical spine disability.  As explained below, this action represents a full grant of benefits sought on appeal with respect to this matter.

Also in August 2015, a supplemental SOC (SSOC) was completed in which the  RO discussed the increased 20 percent rating for the service connected cervical spine disability  from September 1, 2014, and explained why a rating in excess of 10 percent for this disability prior to that date and in excess of 20 percent from that date could not be assigned.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) files.  The electronic files have been reviewed, and include such documents as the report of May 2015 VA examination of the cervical spine, the August 2015 rating decision, and a December 2015 brief submitted on behalf of the Veteran by his representative.  Copies of the May 2015 VA examination report and December 2015 brief have been associated with the paper claims file.  

The Board's dismissal of the claim for service connection for left upper extremity radiculopathy,  as secondary to the service connected cervical spine disability, is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In an August 2015 rating decision, the AOJ  granted service connection for left upper extremity radiculopathy as secondary to the service connected cervical spine disability.


CONCLUSION OF LAW

As the August 2015 award of service connection for left upper extremity radiculopathy as secondary to the service connected cervical spine represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4 , 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

The Veteran perfected an appeal to the Board with respect to the September 2013 denial of a claim for service connection for left upper extremity radiculopathy as secondary to the service connected cervical spine.  This claim was granted in an August 2015 rating decision, effective July 13, 2012, the date of receipt of the Veteran's claim.  Under these circumstances, the Board finds that the claim for service connection for left upper extremity radiculopathy as secondary to the service connected cervical spine,  for which an appeal was perfected, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  The Veteran was notified of this fact in an August 2015 letter following the issuance of the August 2015 rating decision.  

Hence, as regards the claim for service connection for left upper extremity radiculopathy as secondary to the service connected cervical spine, there is no longer any case or controversy with respect to this matter pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, this claim  must be dismissed.



ORDER

The appeal with respect to the claim for left upper extremity radiculopathy as secondary to  service-connected cervical spine disability, is dismissed.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.  

The record reflects that surgery was performed for the cervical spine in April 2014 by a D.B.K., M.D.  Follow up treatment was also provided by this physician,  and records of such treatment dated through August 2014 have been obtained.  However, an August 2014 clinical record and "Return to Work Certificate" from this physician notes that the Veteran would be receiving follow up treatment in six months, and an April 2015 VA examination report indicates that the Veteran was "still under doctor care."  As  VA has a duty to obtain relevant private treatment records, and the reports of any recent treatment for the Veteran's cervical spine by Dr. K. would clearly be relevant to the matter for consideration; namely, the severity of the service connected cervical spine disability, the Board finds that a remand is required to obtain records of any treatment for the Veteran's cervical  spine provided by Dr. K. after August 2014.  See 38 U.S.C.A. § 5103A(a)(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).      

Therefore, on remand, the AOJ should give the Veteran the further opportunity to provide additional information and/or evidence pertinent to the claim being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records-to particular includes records from Dr. K dated after August 2014.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  Adjudication of the claim should include consideration of whether--excluding the period during which a temporary total rating based on convalescence was in effect-any, or further, staged rating of the disability is warranted.

Notably, this remand will also afford the AOJ the opportunity to cure a procedural defect in the manner in which the matter of the compensation for the service connected cervical spine disability was addressed in the August 2015 SSOC.  In this regard, the SSOC noted that for the period prior to September 1, 2014, the cervical spine disability was evaluated under the "historical criteria" for rating cervical spine disabilities in in effect prior to the September 23, 2002, and September 26, 2003, amendments to these criteria.  However, as the Veteran's claim for increase was filed well after these amendments in July 2012, and the "historical" criteria only apply to claims pending at the time the criteria were amended, the only applicable criteria in this case are those currently in effect for rating disabilities of the spine and set forth under 38 C.F.R. § 4.71a.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As such, and to the extent that AOJ readjudication  of the claim for increased compensation for the cervical spine disability the AOJ does not result in a complete grant of all benefits sought in connection with this claim, the AOJ should issue an SSOC reflecting consideration of the criteria currently in effect for rating cervical spine disability set forth under 38 C.F.R. § 4.71a (2015).

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims being remanded,.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records-to particularly include records of treatment by Dr. K. dated after August 2014.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  To help avoid another remand, ensure that the above  requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If such action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested action above, and any additional notification and/or development deemed warranted, readjudicate the claim for increased rating for  service-connected cervical spine disability in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority  to include consideration of whether-excluding the period during which a temporary total rating was in effect-any, or any further staged rating of the disability, based on consideration of the current criteria in effect for evaluating disabilities of the cervical spine set forth at 38 C.F.R. § 4.71a, is appropriate). 

4.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of the current criteria in effect for evaluating disabilities of the cervical spine, set forth at 38 C.F.R. § 4.71a, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


